                                                                                                   Entered on Docket
                                                                                                   March 16, 2020
                                                                                                   EDWARD J. EMMONS, CLERK
                                                                                                   U.S. BANKRUPTCY COURT
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                       1   SARAH L. LITTLE, ESQ.
                                                           (Bar No. 215635)
                                                       2   KORNFIELD, NYBERG, BENDES,
                                                           KUHNER & LITTLE P.C.             The following constitutes the order of the Court.
                                                       3   1970 Broadway, Suite 600         Signed: March 13, 2020
                                                           Oakland, California 94612
                                                       4   Telephone: (510) 763-1000
                                                           Facsimile: (510) 273-8669        ________________________________________
                                                       5   Email: s.little@kornfieldlaw.com Charles Novack
                                                                                                 U.S. Bankruptcy Judge
                                                       6   Attorneys for Anamarie Avila Farias

                                                       7
                                                       8
                                                       9
                                                      10                             UNITED STATES BANKRUPTCY COURT

                                                      11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12   In re                                                     Case No. 20-40377 CN

                                                      13   Anamarie Avila Farias,                                     Chapter 11

                                                      14                                                              ORDER APPROVING MOTION
                                                                                                                      FOR INTERIM USE OF CASH
                                                      15                                              Debtor.         COLLATERAL
                                                      16
                                                                                                                         Date: March 5, 2020
                                                      17                                                                 Time: 10:00 a.m.
                                                                                                                         Ctrm: 215
                                                      18                                                                       U.S. Bankruptcy Court
                                                                                                                               1300 Clay Street
                                                      19                                                                       Oakland, CA 94612
                                                      20
                                                      21           The Motion for Approval of Use of Cash Collateral (“Motion”) filed by the debtor

                                                      22   Anamarie Farias (“Debtor”), came on for hearing on March 5, 2020 at 10:00 a.m. in the courtroom

                                                      23   of the Honorable Charles Novack. Sarah L. Little of Kornfield, Nyberg, Bendes, Kuhner & Little,

                                                      24   P.C. appeared on behalf of the Debtor. The Court, having considered the Motion, all supporting

                                                      25   pleadings and documentation, arguments at the hearing, and good cause appearing therefore,

                                                      26           IT IS HEREBY ORDERED that the Debtor is authorized the use of cash collateral

                                                      27   subject to the liens of Wells Fargo Home Mortgage and Chase Mortgage.

                                                      28                                      ***END OF ORDER***


                                                                                                        -1-
                                                     Case: 20-40377    Doc# 44      Filed: 03/13/20   Entered: 03/16/20 11:36:13        Page 1 of 2
                                                       1                                        COURT SERVICE LIST
                                                           No service list required
                                                       2
                                                       3
                                                       4
                                                       5
                                                       6
                                                       7
                                                       8
                                                       9
                                                      10
                                                      11
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12
                                                      13
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28

                                                                                                         -2-
                                                     Case: 20-40377     Doc# 44       Filed: 03/13/20   Entered: 03/16/20 11:36:13   Page 2 of 2
